NO. 12-08-00503-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS

THE STATE OF TEXAS FOR§
		APPEAL FROM THE

THE BEST INTEREST AND §
		COUNTY COURT AT LAW

PROTECTION OF F.P.H.§
		CHEROKEE COUNTY, TEXAS
 
MEMORANDUM OPINION

PER CURIAM

	This appeal is being dismissed for want of jurisdiction pursuant to Texas Rule of Appellate
Procedure 42.3(a).  The trial court's judgment was signed on December 2, 2008, and the notice of
appeal was filed on December 29, 2008.  Notice of appeal from an order requiring court ordered mental
health services must be filed not later than the tenth day after the date on which the order is entered. 
Tex. Health & Safety Code Ann. § 574.070(b) (Vernon 2003).  A motion for new trial does not
extend the time for filing the notice of appeal.  Johnstone v. State, 22 S.W.3d 408, 410 (Tex. 2000). 
Therefore, the notice of appeal was due to have been filed on or before December 12, 2008.  Because
it was not filed until December 29, 2008, it is untimely.
	On December 31, 2008, this court notified F.P.H.'s counsel, pursuant to Texas Rule of Appellate
Procedure 42.3(a), that the notice of appeal was untimely and that no timely motion for an extension
of time to file the notice had been filed.  See Tex. R. App. P. 26.3.  Counsel was further informed that
unless the record was amended on or before January 12, 2009 to establish the jurisdiction of this court,
the appeal would be dismissed.  No amended record or other response to this court's notice has been
filed.  Because this court is not authorized to extend the time for perfecting this appeal except as
provided by Texas Rule of Appellate Procedure 26.3, the appeal is dismissed for want of jurisdiction.
See Tex. R. App. P.  42.3(a).  
Opinion delivered January 21, 2009.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
(PUBLISH)